NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 30 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ARACELI OCHOA ALCARAZ; et al.,                  No.    18-71861

                Petitioners,                    Agency Nos.       A205-666-580
                                                                  A208-309-363
 v.

WILLIAM P. BARR, Attorney General,              MEMORANDUM*

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      Araceli Ochoa Alcaraz and her daughter, natives and citizens of Mexico,

petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

their appeal from an immigration judge’s decision denying their application for

asylum, withholding of removal, and relief under the Convention Against Torture



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We deny the petition for review.

      Petitioners claimed fear of future harm based on their membership in the

social group of “individuals who have reported organized criminal activity to the

police in Mexico.” Substantial evidence supports the agency’s determination that

petitioners failed to establish membership in that social group. See 8 U.S.C.

§ 1158(b)(1)(B)(i); 8 U.S.C. § 1231(b)(3)(A); see also Sanjaa v. Sessions, 863

F.3d 1161, 1164 (9th Cir. 2017) (applicant must establish persecution on account

of one of the “statutorily protected grounds”).

      Petitioners also claimed past harm and fear future harm based on their

family membership. Substantial evidence also supports the agency’s determination

that petitioners failed to establish that the past harm they experienced or future

harm that they fear in Mexico has a nexus to a protected ground. See Zetino v.

Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“An [applicant’s] desire to be free

from harassment by criminals motivated by theft or random violence by gang

members bears no nexus to a protected ground.”); see also Ayala v. Holder, 640

F.3d 1095, 1097 (9th Cir. 2011) (even if membership in a particular social group is

                                          2                                     18-71861
established, an applicant must still show that “persecution was or will be on

account of his membership in such group” (emphasis in original)). Thus,

petitioners’ asylum and withholding of removal claims fail.

      Substantial evidence supports the agency’s denial of CAT relief because

petitioners failed to show it is more likely than not that they would be tortured by

or with the consent or acquiescence of the government. See Aden v. Holder, 589

F.3d 1040, 1047 (9th Cir. 2009).

      We reject as unsupported by the record petitioners’ contentions that the BIA

violated their due process rights and did not apply the proper legal standard to their

claims.

      PETITION FOR REVIEW DENIED.




                                          3                                     18-71861